yanDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on May 25, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on May 25, 2022 has been entered.
The amendment of claims 1, 8, 13 and 15 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), and further in view of Gibson’002 (US 6,131,002) and Wu’342 (US 2009/0274342).
     With respect to claim 1, Willis’937 teaches a device [regarding to the printer shown in Fig.1] comprising: 
     a user interface device (Fig.1, item 10); 
     a processor [the printer shown in Fig.1 is inherent disclosed with at least a processor to enable it to perform its functions]; and 
     a memory storing instructions executable by the processor, wherein the processor is to execute the instructions to [the printer shown in Fig.1 is inherent disclosed with at least a memory to store instructions executable by the processor in order to enable the processor to perform the printer’s functions]: 
    determine whether a toner in an image forming apparatus is to be refilled (paragraph 34), 
     provide the user interface device with a user interface corresponding to the determined status of the at least one consumable (paragraph 34).
     Willis’937 does not teach determine a status of at least one consumable, other than the tone, used in an image formation operation using a test pattern based on determining that the toner is to be refilled.
     Gibson’002 teaches determine a status of at least one consumable used in an image formation operation using a test pattern when the toner is required to be refilled [as shown in Fig.6, the patches are being analyzed and then to determine that the toner centration is low which is needed to add more toner in steps S600-S1000. Therefore, the status of the toner (consumable) used in an image forming operation is considered being determined using the patches when the toner is required to be refilled].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willis’937 according to the teaching of Gibson’002 to determine if the toner is low by using the test patches because this will allow the remaining amount of the toner to be detected more effectively.
     The combination of Willis’937 and Gibson’002 does not teach determine a status of at least one consumable, other than the tone, used in an image formation operation using a test pattern based on determining that the toner is to be refilled.
     Wu’342 teaches that a test pattern is being analyzed and then determined the list of components that have failed, are suspected to have failed or estimated to fail (paragraph 37). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937 and Gibson’002 according to the teaching of Wu’342 to analyze a test pattern to determine the status of the components including the toner which is needed to be refilled and other components which are needed to replaced now or soon (determine a status of at least one consumable, other than the tone, used in an image formation operation using a test pattern based on determining that the toner is to be refilled) because this will allow the status of the printer to be monitored more effectively.
     With respect to claim 2, which further limits claim 1, the combination of Willis’937 and Wu’342 does not teach wherein the processor further executes the instructions to: obtain a test pattern formed on a photoconductor or an intermediate transfer belt by using an image sensor or obtain a test pattern output on a printing paper by scanning or capturing an image, and estimate a usage life of at least one consumable used in the image formation operation based on the obtained test pattern.  
     Gibson’002 teaches wherein the processor further executes the instructions to: obtain a test pattern formed on a photoconductor (Fig.6, step S600) or an intermediate transfer belt by using an image sensor or obtain a test pattern output on a printing paper by scanning or capturing an image, and estimate a usage life of at least one consumable used in the image formation operation based on the obtained test pattern (Fig.6, steps S700-S900).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937 and Wu’342 does according to the teaching of Gibson’002 to determine if the toner is low by using the test patches because this will allow the remaining amount of the toner to be detected more effectively.
     With respect to claim 7, which further limits claim 1, Willis’937 teaches wherein the device comprises an image forming apparatus or a user device capable of communicating with the image forming apparatus [regarding to the system shown in Fig.3].
     With respect to claims 8, 9 and 14, they are methods claim that claims how the device of claims 1, 2 and 7 to refill toner cartridge.  Claims 8, 9 and 14 are obvious in view of Willis’937, Gibson’002 and Wu’342 because the claimed combination operates at the same manner as described in the rejected claims 1, 2 and 7. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
     With respect to claim 15, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 15 claims how the device of claim 1 to refill toner cartridge.  Claim 15 is obvious in view of Willis’937 and Gibson’002 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), Gibson’002 (US 6,131,002), Wu’342 (US 2009/0274342) and further in view of Kawai’424 (US 2012/0027424).
     With respect to claim 3, which further limits claim 2, the combination of Willis’937, Gibson’002 and Wu’342 teaches wherein the processor further executes the instructions to provide a screen for ordering a toner refill cartridge to the user interface device when an estimated result satisfies a first condition or to provide a screen for ordering a consumable whose usage life is estimated to be less than a certain amount to the user interface device when an estimated result satisfies a second condition.  
     Kawai’424 teaches wherein the processor further executes the instructions to provide a screen for ordering a toner refill cartridge to the user interface device when an estimated result satisfies a first condition or to provide a screen for ordering a consumable whose usage life is estimated to be less than a certain amount to the user interface device when an estimated result satisfies a second condition (paragraph 148)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937, Gibson’002 and Wu’342 according to the teaching of Kawai’424 to display a message to ask if the user would to like to order a new toner cartridge when the current installed toner cartridge is being determined nearly empty because this will allow new toner cartridge to be supplied more effectively.
     With respect to claim 10, it is a method claim that claims how the device of claim 3 to refill toner cartridge.  Claim 10 is obvious in view of Willis’937, Gibson’002, Wu’342 and Kawai’424 because the claimed combination operates at the same manner as described in the rejected claim 3. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), Gibson’002 (US 6,131,002), Wu’342 (US 2009/0274342), Kawai’424 (US 2012/0027424) and further in view of Otake’705 (US 2016/0062705).
     With respect to claim 4, which further limits claim 3, the combination of Willis’937, Gibson’002, Wu’342 and Kawai’424 does not teach wherein the processor further executes the instructions to perform an image optimization process for the image formationWO 2020/096641PCT/US2019/029127 17operation when a user does not order the toner refill cartridge or the consumable on the screen for ordering the toner refill cartridge or the screen for ordering the consumable.  
     Otake’705 teaches using the toner-saving option to reduce the amount of toner to be consumed (paragraph 4B).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937, Gibson’002, Wu’342 and Kawai’424 according to the teaching of Nishikawa’764 to provide the toner-saving options to a user when the user does not want to order a new toner cartridge right away when the current toner cartridge is being determined insufficient (wherein the processor further executes the instructions to perform an image optimization process for the image formationWO 2020/096641PCT/US2019/029127 17operation when a user does not order the toner refill cartridge or the consumable on the screen for ordering the toner refill cartridge or the screen for ordering the consumable) because this will allow the printer to be used more effectively.
     With respect to claim 5, which further limits claim 4, the combination of Willis’937, Gibson’002, Wu’342 and Kawai’424 does not teach wherein the processor further executes the instructions to: determine an image adjustment value for the image formation operation using the test pattern or a new test pattern, and apply the determined image adjustment value to an image forming apparatus to perform the image optimization process.  
     Otake’705 teaches wherein the processor further executes the instructions to: determine an image adjustment value for the image formation operation using the test pattern or a new test pattern (Fig.4B, item 421), and apply the determined image adjustment value to an image forming apparatus to perform the image optimization process [when the “OK” button is being activated, the adjustment value is considered being applied to the image forming apparatus to perform the image optimization process (Fig.4B).].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937, Gibson’002, Wu’342 and Kawai’424 according to the teaching of Nishikawa’764 to provide the toner-saving options to a user when the user does not want to order a new toner cartridge right away when the current toner cartridge is being determined insufficient (wherein the processor further executes the instructions to perform an image optimization process for the image formationWO 2020/096641PCT/US2019/029127 17operation when a user does not order the toner refill cartridge or the consumable on the screen for ordering the toner refill cartridge or the screen for ordering the consumable) because this will allow the printer to be used more effectively.
     With respect to claims 11 and 12, they are methods claim that claims how the device of claims 4 and 5 to refill toner cartridge.  Claims 11 and 12 are obvious in view of Willis’937, Gibson’002, Wu’342, Kawai’424 and Otake’705 because the claimed combination operates at the same manner as described in the rejected claims 4 and 5. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), Gibson’002 (US 6,131,002), Wu’342 (US 2009/0274342) and further in view of Horri’173 (US 2002/0043173).
     With respect to claim 6, which further limits claim 1, Willis’937 teaches wherein the processor further executes the instructions to: determine whether a remaining amount of the toner in a ready status of the image forming apparatus is less than a certain amount (Fig.4, step 210)
     The combination of Willis’937, Gibson’002 and Wu’342 does not teach determine whether a request of executing a diagnosis on a status of at least one consumable is received from a user. 
     Horri’173 teaches determine whether a request of executing a diagnosis on a status of at least one consumable is received from a user (paragraph 115).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937, Gibson’002 and Wu’342 according to the teaching of Horri’173 to include a self-diagnosis module to determine the amount of the remaining toner because this will allow the printer to be used more effectively.
     With respect to claim 13, it is a method claim that claims how the device of claim 6 to refill toner cartridge.  Claim 13 is obvious in view of Willis’937, Gibson’002, Wu’342 and Horri’173 because the claimed combination operates at the same manner as described in the rejected claim 6. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Wu’571(US 2012/0182571) discloses A method has been developed for detecting defects in printed images. The method includes operating a printer to print a first printed image and a second image, where the second image is a duplicate of the first printed image. The method further includes generating image data that correspond to the first printed image and the second printed image, and identifying image defects using differences between the image data generated for the first image and the image data generated for the second image.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674